Citation Nr: 1211509	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-33 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cardiomyopathy (a heart disorder), including as a result of exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from January 1970 to April 1972.  He had additional service in the Army Reserves and National Guard, including periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims for service connection for a heart disorder (specifically, for cardiomyopathy) and for posttraumatic stress disorder (PTSD).  He appealed both claims and, in June 2010, as support for them, he testified at a hearing at the RO before a local Decision Review Officer (DRO).  Another RO decision since issued in October 2011 granted the claim for PTSD and assigned an initial 50 percent rating retroactively effective from November 30, 2006.  And since the Veteran has not, in response, separately appealed either that rating or effective date assigned for this disability, the claim concerning his PTSD is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  So only the claim concerning his heart disorder remains.

This heart disorder claim requires further development before being decided on appeal, however, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC).



REMAND

The Veteran contends that his heart disorder incepted in service or alternatively is the result of exposure to Agent Orange while in service.

His service treatment records (STRs) from his period of AD from January 1970 to April 1972 do not show any complaints, findings, or diagnoses of a heart disorder of any sort.  However, also of record is the report of an April 1987 examination that was performed in conjunction with his reenlistment into the Army Reserves.  And an electrocardiogram (ECG/EKG) revealed left bundle branch block.  He was required to get a letter from his private physician, Dr. R.G.M.  In a statement contemporaneously dated in April 1987, this physician indicated the Veteran was being followed for cardiomyopathy, though considered mild and asymptomatic.  

There are no further STRs after then referring to the Veteran's cardiac status, heart or any associated impairment.

But more recently dated VA outpatient records show that, in September 2006, the Veteran sought psychiatric treatment.  And in reporting his medical history, he indicated that around 1990 he was followed for 3 years for cardiomyopathy.  Thereafter, his VA medical records continue to list this diagnosis of cardiomyopathy, but for the most part just by history.

Also on file are Social Security Administration (SSA) records.  A physician performing a July 2007 case analysis noted that the VA records contained the reference to the treatment in 1990 for cardiomyopathy.  However, this physician determined there had been no evidence of cardiomyopathy since.

A VA nuclear medicine (NM) cardiac stress test was performed in September 2010.  The diagnostic impression was normal perfusion.  The Veteran was informed that he did not have ischemic heart disease.


The RO attempted to obtain the records of Dr. R.G.M. in September 2010, but there was no response from this physician to the RO's inquiry.  VA contacted the Veteran in November 2010 in reference this doctor's records.  See 38 C.F.R. § 3.159(c)(1) and (e)(1).  The Veteran responded, however, that VA did not need them because he had a stress test and it was determined that he did not have ischemic heart disease.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Arteriosclerosis, cardiovascular disease, including the precursor hypertension, endocarditis (this term covers all forms of valvular heart disease), and myocarditis will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Also, a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Furthermore, effective August 31, 2010, 38 C.F.R. § 3.309(e) was amended to also include ischemic heart disease as a disease associated with herbicide exposure for purposes of this presumption.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  

Note (3) of this amended regulation states:

For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

It has been confirmed the Veteran does not have ischemic heart disease, so he does not have the type of heart disorder that is presumptively associated with exposure to Agent Orange.  But in this circumstance, service connection also may be established on an alternative direct-incurrence basis with satisfactory proof of direct causation, that is, with evidence otherwise linking his heart disorder to his military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 160 (1998).  See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).

To establish entitlement to direct service connection for the claimed disability, there generally must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Aside from his initial AD service that ended in 1972, the Veteran had additional subsequent service in the Army Reserves as well as in the National Guard, including on ACDUTRA and INACDUTRA.


Active military service includes disability resulting from injury or disease incurred in or aggravated during AD and ACDUTRA and disability resulting from injury (but not disease) incurred in or aggravated during INACDUTRA or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21)-(24), 106; 38 C.F.R. § 3.6(a), (d).  Therefore, a serviceman would be entitled to service connection for a myocardial infarction, i.e., heart attack, regardless of the type of service involved.

The presumption of service incurrence for the heart-related disorders earlier mentioned, however, if manifested to a compensable degree of at least 10-percent disabling within the prescribed one-year grace period following service, does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.


The record contains a March 1983 National Guard enlistment examination report.  But National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.  

So to the extent the Appellant may have a heart disorder as a result of injury or disease incurred or aggravated during his time in the Army National Guard and/or Army Reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  
Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that he has established his status as a "Veteran" for purposes of other periods of service (e.g., his prior period of AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA if the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during his INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Thus, because he has service in both the Army National Guard and Reserves, it is critically necessary to determine the exact circumstances surrounding and dates of this additional service, including insofar as when he was on ACDUTRA and INACDUTRA.  This is especially true in light of the fact that a heart abnormality was noted during the physical examination he had in April 1987 in anticipation of reenlisting in the Army Reserves.

It also remains unclear whether he still has cardiomyopathy and, indeed, whether he even has since filing this claim.  This is perhaps the most fundamental requirement of this claim, else, there is no current disability, so no valid claim.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

If it is confirmed he still has cardiomyopathy or, at the very least, that he has at some point since the filing of this claim, then the question would then become whether this heart disorder is related to his military service - even if not presumptively associated with exposure to Agent Orange.  So a VA compensation examination and medical nexus opinion will be needed in this eventuality to assist in making this important determination.


According to the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination for an opinion in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Determine the exact circumstances and dates of the Veteran's service in the Army Reserves and National Guard, especially his service in April 1987.

2.  Ask the Veteran to update the list of the doctors and health care facilities that have evaluated and treated him for his heart disorder, regardless of the specific diagnosis (cardiomyopathy or whatever).  This list should include, but is not limited to, Dr. R.G.M.'s records dated from the late 1980s to the present. 

Obtain these additional medical treatment records (those not already on file).  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify the Veteran of this in accordance with 38 C.F.R.  § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

3.  If it is confirmed the Veteran still has a heart disorder, including at any point since the filing of this claim, schedule a VA compensation examination for a medical nexus opinion concerning the etiology of this disorder, but especially in terms of the likelihood (very likely, as likely as not, or unlikely) it:  (1) initially manifested during any period of qualifying service or, if pre-existing, was aggravated by the service; or (2) alternatively manifested within the one-year presumptive period following the AD service from January 1970 to April 1972, i.e., so prior to April 1973; or (3) is otherwise related or attributable to any qualifying period of service, when also considering the additional service on ACDUTRA and INACDUTRA, including apparently in 1987.

To assist in making these important determinations, the designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The term "as likely as not" means at least 50-percent probability.  It does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

*The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655

4.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) concerning this claim and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


